DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed in3vention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11-13, 21, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,820,719 to Strickland in view of US Pub. No. 2008/0014819 to Suzuki, USPN 8,263,7070 to Datta, USPN 6,008,286 to Groves and WO 00/01528 to Reimer.
Regarding claims 1, 3-6, 11-13, 21, 25, 27, and 28, Strickland teaches a sole assembly comprising an outer sole, a film of heat activatable adhesive, and an upper attached to the adhesive (Strickland, column 1 lines 42-54).  Strickland teaches that film adhesives generally useful in the invention include compounded thermoplastic resins such as polyurethanes and polyolefins, based upon the composition of the sole to which the upper is to be attached and the composition of the upper (Id., column 2 lines 11-16).  Strickland teaches that sole/adhesive/upper combinations suitable for the invention include polypropylene, polyethylene or ethylene vinyl acetate, for the sole, polyurethanes for the adhesives, and leather for the uppers (Id., column 2 lines 22-32).  Since Strickland teaches that the adhesive film is a thermoplastic polyurethane cast from solvent (Id., column 3 lines 13-20), the thermoplastic polyurethane appears to be waterborne.  Additionally, note that Examiner takes Official Notice that polyurethane waterborne adhesives were well-known in the art as being used as adhesives in shoes (traversed, evidenced, now admitted prior art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of Strickland, wherein the upper comprises a leather and the sole comprises a polypropylene or polyethylene, motivated by the desire of forming a conventional sole assembly based on the totality of the teachings of Strickland.
Strickland does not appear to teach the addition of the claimed polymeric resin modifier, treating a surface as claimed, and applying the claimed chlorinated polyolefin primer between a surface and the polyurethane adhesive.  
Regarding the claimed polymeric resin modifier, Strickland teaches that suitable uppers include polyolefin film/leather or fabric.  Additionally, Suzuki teaches a polypropylene-based nonwoven fabric excellent in surface appearance and stretch properties, and exhibiting a small residual strain and excellent adhesiveness to polyolefins (Suzuki, Abstract).  Suzuki teaches that the nonwoven fabric is obtained by forming a polypropylene resin composition comprising 1 to 40 weight parts of an isotactic polypropylene and 60 to 99 weight parts of a propylene/ethylene/α-olefin copolymer (Id.).  Suzuki teaches that the isotactic polypropylene used may be a propylene/α-olefin random copolymer wherein the α-olefin is preferably ethylene (Id., paragraphs 0028-0030).  Suzuki teaches that the isotactic polypropylene is produced by polymerizing in the presence of a metallocene catalyst (Id., paragraph 0031). Suzuki teaches that the nonwoven fabric may be a mixture of a fiber obtained by producing a propylene-based resin composition and a fiber comprising other resins, usually containing polyolefins as a main component and blended with polyolefin-based resins (Id., paragraphs 0061, 0062).  Suzuki teaches than when a propylene random copolymer containing ethylene of not more than 10 weight% as a main component, a nonwoven fabric which is further excellent in stretch properties and sense of touch can be obtained (Id., paragraph 0062).  Suzuki teaches that the nonwoven fabric is used in clothing and sports materials, as it is possible to suppress occurrence of breakage (Id., paragraphs 0056-0059), and may be laminated with other nonwoven fabrics using adhesives such as vinyl chloride-based adhesives (Id., paragraphs 0064-0066).
Additionally, Datta teaches a similar heterogeneous blend composition comprising a first polymer component consisting predominantly of alpha olefin derived units and a second polymer component comprising random copolymers of propylene, wherein the percentage of copolymerized alpha-olefin in the copolymer is between 0.0% and 9% by weight of the second polymer component (Datta, Abstract).  Datta teaches that the first polymer component is an isotactic propylene or essentially or substantially isotactic and polymerized with a metallocene catalyst (Id., column 10 line 24 to column 11 line 10, column 11 line 61 to column 12 line 21).  Datta teaches that the first polymer component includes from a lower limit of 10% by weight ethylene-derived units and propylene-derived units in the range of from a lower limit of 7% or 80% by weight, based on the total weight of the propylene and ethylene-derived units (Id., column 9 line 33 to column 10 line 4).  Datta teaches that the copolymers are mildly crystalline and are exceptionally soft while retaining substantial tensile strength and elasticity (Id.). Datta teaches that the blend compositions have a combination of enhanced moldability and tensile strength, as well as being soft and with exceptional amount of tensile elongation and tear strength (Id., column 38 line 34 to column 39 line 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of Strickland, wherein the polyolefin fabric upper comprises a polypropylene composition including a propylene/ethylene copolymer and an isotactic propylene/ethylene copolymer, as taught by Suzuki, wherein the copolymer and isotactic propylene each include ethylene weight percentages, such as within the claimed ranges, as taught by Datta, motivated by the desire of forming a conventional sole assembly comprising a fabric excellent in surface appearance, softness, stretch and strength properties, and exhibiting a small residual strain and excellent adhesiveness to polyolefins, known in the art as being suitable for use in clothing and sports materials applications.
Regarding the claimed surface treatment, Reimer teaches methods for preparing footwear having at least two components by chemically modifying particular surfaces using plasma surface modification (Reimer, Abstract).  Reimer teaches that plasma treatment provides excellent wettability of the polymeric surface with various adhesives, such as urethanes (Id., page 2 lines 24-31).  Reimer teaches that functionalities that are added to the component surface by this technique include chlorine, oxygen, carboxyl, hydroxyl, carbonyl, nitrogen and amine functionalities (Id., page 1 line 28 to page 2 line5).  Reimer teaches that particularly suitable substrates include thermoplastic substrates, such as polyolefins (Id., page 3 lines 7-23).  Reimer teaches that any of the surfaces of the components of the shoe can be modified (Id., page 3 line 24 to page 4 line 4).  Reimer teaches that plasma-modified substrates can be bonded using a variety of adhesives, including water-based polyurethane (Id., page 4 lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of Strickland, and treating a surface of the polyolefin sole with plasma, as taught by Reimer, motivated by the desire of forming a conventional sole assembly to predictably improve the wettability of the surface for bonding.
Regarding the claimed chlorinated polyolefin primer, Groves teaches a primer composition comprising a halogenated hydrocarbon polymer (Groves, Abstract), wherein the primer composition improves the adherence of materials such as adhesives to organic polymeric substrates, particularly substrates made of organic high polymers (Id., column 1 lines 5-9).  Groves teaches that the halogenated hydrocarbon polymer may comprise a chlorinated polypropylene (Id., column 2 lines 36-65, Example 1).  Groves teaches applying a primer composition to a surface a first organic polymer substrate, applying an adhesive to the primed surface, and applying a second substrate to form a bond (Id., column 2 line 66 to column 3 line 11).  Groves teaches that the organic polymeric substrates include polypropylene and polyethylene, or natural leather (Id., column 4 lines 10-28).  Groves teaches that adhesives that demonstrate improved adhesion to the primed organic high polymers include polyurethane, wherein the adhesives may be in the form of emulsions or solutions (Id., column 6 lines 35-63).  Groves teaches that primer compositions are used in a wide variety of articles including footwear, including bonding two organic polymer substrates together, or other fabrics (Id., column 7 lines 12-20).  Groves teaches that the primer composition is applied to an upper and then coated with an adhesive, and that the sole may be treated with an adhesive (Id., column 7 lines 21-45).  Groves teaches that peel values for thermoplastic polyolefin specimens using the composition of at least Example 1 was 596 N/100 mm as compared to 119 N/100 mm using a Control, which demonstrates substantially improved peel values (Id., column 10 line 37 to column 11 line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, and adding the primer composition of Groves including a chlorinated polypropylene between the polypropylene or polyethylene sole and the polyurethane adhesive, motivated by the desire of forming a conventional sole assembly having predictably improved adherence and peel values suitable for footwear components.
Regarding the claimed process limitations, it should be noted that the prior art combination appears to teach the claimed process limitations and the claimed structure.  Additionally, although the prior art appears to teach the claimed waterborne adhesive, the limitation is alternatively interpreted as a product by process limitation.  Therefore, regarding the process limitations, absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicants to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicants intend to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicants should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claims 3 and 12, the prior art combination teaches that the primer composition is applied to an upper and then coated with an adhesive, and that the sole may be treated with an adhesive (Groves, column 7 lines 21-45).  Additionally, it is reasonable for one of ordinary skill to expect that multiple similar adhesives can be applied based on at least the desired thickness of the adhesive layer.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, and including an additional waterborne polyurethane adhesive, as taught by Groves, motivated by the desire of forming a conventional sole assembly having a structure, including an adhesive thickness, known in the art as being predictably suitable for footwear components.
Regarding claims 5 and 13, Groves teaches that peel values for thermoplastic polyolefin specimens using the composition of at least Example 1 was 596 N/100 mm (Groves, column 10 line 37 to column 11 line 13).  Such a value appears to be within the claimed range.  Alternatively, the claimed property is deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 6, the prior art combination teaches that the second component is leather (Strickland, column 2 lines 22-32).  Although the prior art combination does not appear to specifically teach that the leather is synthetic leather, it is reasonable for one of ordinary skill to expect that the leather may be natural or synthetic, based on cost considerations and the desirability of the leather being natural or synthetic.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, wherein the leather is synthetic leather, motivated by the desire of forming a conventional sole assembly comprising a leather layer which is necessarily either natural or synthetic, based on cost considerations and the desired properties of the resulting product.
Regarding claims 21 and 28, the prior art combination teaches that the polypropylene resin composition comprises 1 to 40 weight parts of an isotactic polypropylene and 60 to 99 weight parts of a propylene/ethylene/α-olefin copolymer (Suzuki, Abstract).  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
Additionally, although it is unclear what amount of polymeric resin modifier is an amount effective to allow the first component to pass a flex test as claimed, since the prior art combination teaches an amount of isotactic polypropylene within the scope of the claimed invention and overlapping with a claimed amount, Examiner takes the position that an effective amount as claimed is set forth in the prior art combination.
Regarding claims 25 and 27, the prior art combination teaches that the isotactic polypropylene is produced by polymerizing in the presence of a metallocene catalyst (Suzuki, paragraph 0031; Datta, column 10 line 24 to column 11 line 10). Additionally, since the isotactic polypropylene random copolymer is polymerized in the presence of a metallocene catalyst, it is reasonable for one of ordinary skill to expect that the fiber comprising a propylene random copolymer containing ethylene would similarly be polymerized in the presence of a metallocene catalyst.

Claims 1, 3-6, 11-13, 21, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Strickland in view of US Pub. No. 2014/0208619 to Kenens, Suzuki, Datta, Groves and Reimer.
Regarding claims 1, 3-6, 11-13, 21, 25, 27, and 28, the teachings of the prior art combination set forth above are incorporated herein.  The prior art combination appears to establish that the fibers comprising propylene/ethylene random copolymer are suitable for use in footwear.  Alternatively, Kenens teaches footwear soles and uppers comprising a propylene-based elastomer (Kenens, Abstract, paragraph 0010).  Kenens teaches that the footwear upper comprises a composition comprising a propylene-based elastomer containing at least about 50 wt% propylene-derived units and about 5 to about 35 wt% ethylene-derived units (Id., paragraph 0011).  Kenens teaches that the propylene-based elastomer is a copolymer of propylene-derived units and units derived from ethylene, where the units derived from ethylene may be present in an amount of about 1 to about 35 wt% (Id., paragraphs 0024, 0025).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of Strickland, wherein the polyolefin fabric upper comprises the polypropylene composition of Suzuki, including an isotactic propylene/ethylene random copolymer with weight percentages, such as within the claimed range, as Kenens establishes that such elastomeric copolymers are predictably suitable for uppers in shoes, and motivated by the desire of forming a conventional sole assembly comprising a fabric excellent in surface appearance and stretch properties, and exhibiting a small residual strain and excellent adhesiveness to polyolefins.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of Strickland, wherein the polyolefin fabric upper additionally comprises propylene random copolymer fibers containing ethylene of not more than 10 weight% as a main component, such as within the claimed range, as taught by Suzuki, as Kenens establishes that such elastomeric copolymers are predictably suitable for uppers in shoes, and motivated by the desire of forming a conventional sole assembly comprising a fabric excellent in stretch properties and sense of touch, known in the art as being suitable for use in clothing and sports materials applications.

Claims 6-9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strickland in view of Suzuki, Datta, Groves and Reimer, as applied to claims 1, 3-6, 11-13, 21, 25, 27, and 28 above, and further in view of US Pub. No. 2016/0295971 to Arnese.
Regarding claim 6, as set forth above, the claimed synthetic leather is rendered obvious over the prior art.  Alternatively, Arnese teaches soles for a shoe with a first sole element and a second sole element comprising a textile material, wherein the second sole element is coupled to the first sole element and arranged to at least partially cover the first sole element (Arnese, Abstract).  Arnese teaches that the first sole element may comprise, for example EVA or polyurethane (Id., paragraphs 0080, 0119).  Arnese establishes that it was known in the art to form a shoe comprising a sole and an upper, which can be made from conventional textile materials, leather or artificial leather (Id., paragraph 0110).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, wherein the leather is synthetic leather, as taught by Arnese, motivated by the desire of forming a conventional sole assembly comprising a leather layer known in the art to be predictably suitable for footwear.
Regarding claims 7-9, 15 and 16, the prior art combination teaches that the sole may comprise a polypropylene, polyethylene or ethylene vinyl acetate.  A sole comprising a polypropylene or polyethylene appears to be within the scope of the claimed plate.  The prior art combination does not appear to teach the claimed textile on a first side of the plate, wherein the textile is laminated as claimed and is a non-woven textile.  However, Arnese teaches soles for a shoe with a first sole element and a second sole element comprising a textile material, wherein the second sole element is coupled to the first sole element and arranged to at least partially cover the first sole element (Arnese, Abstract).  Arnese teaches that at least a portion of the second sole element is configured to contact an adjacent surface when the sole is attached to an upper, wherein the portion of the second sole element that contacts the adjacent surface increases the amount of at least one of friction and traction between the sole and the adjacent surface (Id.).  Arnese teaches that the second sole element is a nonwoven fabric (Id., paragraph 0014), and that the second sole element is attached to the first sole element by stitching, gluing or welding (Id., paragraph 0081).  Arnese teaches that the second sole element covers the bottom side of the first sole element, and that the second sole element may specifically cover portions of the first sole element where certain functions are desired, such as stability, torsional and/or bending stiffness, traction, friction, etc. (Id., paragraphs 0082-0084).  Arnese teaches that the first sole element may comprise, for example EVA or polyurethane (Id., paragraphs 0080, 0119).  Arnese teaches that the first sole element comprises a high stiffness and is more like a plate, which is usually desired with soccer shoes (Id., paragraph 0093). Arnese teaches a shoe comprising a sole and an upper, which can be made from conventional textile materials, leather or artificial leather (Id., paragraph 0110).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, wherein the sole is in the form of a plate attached to a nonwoven textile which is adjacent to the ground by gluing or welding, as taught by Arnese, motivated by the desire of forming a conventional sole assembly comprising a structure known in the art to predictably increase certain functions such as stability, stiffness and the amount of friction and traction, which is known to be beneficial for shoes where such properties are desired, including soccer shoes.

Claims 6-9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strickland in view of Kenens, Suzuki, Datta, Groves and Reimer, as applied to claims 1, 3-6, 11-13, 21, 25, 27, and 28 above, and further in view of Arnese.
Regarding claim 6, as set forth above, the claimed synthetic leather is rendered obvious over the prior art.  Alternatively, Arnese teaches soles for a shoe with a first sole element and a second sole element comprising a textile material, wherein the second sole element is coupled to the first sole element and arranged to at least partially cover the first sole element (Arnese, Abstract).  Arnese teaches that the first sole element may comprise, for example EVA or polyurethane (Id., paragraphs 0080, 0119).  Arnese establishes that it was known in the art to form a shoe comprising a sole and an upper, which can be made from conventional textile materials, leather or artificial leather (Id., paragraph 0110).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, wherein the leather is synthetic leather, as taught by Arnese, motivated by the desire of forming a conventional sole assembly comprising a leather layer known in the art to be predictably suitable for footwear.
Regarding claims 7-9, 15 and 16, the prior art combination teaches that the sole may comprise a polypropylene, polyethylene or ethylene vinyl acetate.  A sole comprising a polypropylene or polyethylene appears to be within the scope of the claimed plate.  The prior art combination does not appear to teach the claimed textile on a first side of the plate, wherein the textile is laminated as claimed and is a non-woven textile.  However, Arnese teaches soles for a shoe with a first sole element and a second sole element comprising a textile material, wherein the second sole element is coupled to the first sole element and arranged to at least partially cover the first sole element (Arnese, Abstract).  Arnese teaches that at least a portion of the second sole element is configured to contact an adjacent surface when the sole is attached to an upper, wherein the portion of the second sole element that contacts the adjacent surface increases the amount of at least one of friction and traction between the sole and the adjacent surface (Id.).  Arnese teaches that the second sole element is a nonwoven fabric (Id., paragraph 0014), and that the second sole element is attached to the first sole element by stitching, gluing or welding (Id., paragraph 0081).  Arnese teaches that the second sole element covers the bottom side of the first sole element, and that the second sole element may specifically cover portions of the first sole element where certain functions are desired, such as stability, torsional and/or bending stiffness, traction, friction, etc. (Id., paragraphs 0082-0084).  Arnese teaches that the first sole element may comprise, for example EVA or polyurethane (Id., paragraphs 0080, 0119).  Arnese teaches that the first sole element comprises a high stiffness and is more like a plate, which is usually desired with soccer shoes (Id., paragraph 0093). Arnese teaches a shoe comprising a sole and an upper, which can be made from conventional textile materials, leather or artificial leather (Id., paragraph 0110).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, wherein the sole is in the form of a plate attached to a nonwoven textile which is adjacent to the ground by gluing or welding, as taught by Arnese, motivated by the desire of forming a conventional sole assembly comprising a structure known in the art to predictably increase certain functions such as stability, stiffness and the amount of friction and traction, which is known to be beneficial for shoes where such properties are desired, including soccer shoes.

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786